Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/11/2022, with respect to the previous objections to claims 1 & 10 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 1 & 10 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 7/11/2022, with respect to the previous 112(a) rejection of claim 5 have been fully considered and are persuasive.  Applicant has canceled claim 5.  The previous 112(a) rejection of claim 5 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 7/11/2022, with respect to the previous 112(b) rejections of claims 1-2, & 5 have been fully considered and are persuasive.  Applicant has amended claim 1, and canceled claims 2 & 5 to obviate the issues.  The previous 112(b) rejections of claims 1-2, & 5 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 7/11/2022, with respect to the previous 103 rejection of claim 1 under modified Turner  have been fully considered and are persuasive.  Examiner notes the 112 issues below, but Examiner’s best guess is that modified Turner under the previous interpretation does not teach a plurality of control modules fixated in the casing.  The previous 103 rejection of claim 1 under modified Turner has been withdrawn. 

Examiner’s Comment
Examiner considers claim 1 must be more clearly assign structure to the control module (e.g. the main pipe and the outlet in particular).  Examiner recommends on line 13 to recite “each of the plurality of control modules include:” and then proceed to the associated structure, including the main pipe and outlet.    

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-11 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “an outlet of the plurality of control modules” on line 11.  This appears to suggest that there is a single outlet for the plurality of control modules.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 2-4, control modules 20, 20a-e, outlets 29), and each control module has its own outlet as opposed to there being a singular outlet for the collection of control modules.  
Claim 1 has been amended to recite “pressure regulators installed in the casing” on line 16.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 2-4, casing 21, pressure regulators 25, internal input pipes L1’, pressure maintaining pipes L2.  [0044]-[0045]), and while Applicant does describe that “all or some of the pressure regulators 25 are exposed to the outside of the casing 21”, Examiner does not consider this to inherently support that a “plurality” of pressure regulators are installed “in” the casing due to the ambiguity of the term “some”.  Additionally, the drawings and passages appear to recommend the placement of the regulators outside the casing for operator access.  Examiner will consider further argument regarding support.   


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an outlet of the plurality of control modules” on line 11, but then further introduces on line 33 “each of the plurality of control modules has an individual outlet”.  Examiner’s best guess is that these are referencing the same structural element(s) (e.g. Applicant’s outlets 29), and Examiner considers line 33 more accurately represents the disclosed invention.  
Claim 1 recites “a main pipe” on line 25, but does not appear to assign this to each of the control modules.  Applicant discloses each control module as comprising a main pipe (see Applicant’s Figure 4, control module 20a, main pipe 38).  As currently presented, claim 1 recites the main pipe as a singular distinct structural element from the control module (see MPEP 2173.03, "Correspondence Between Specification and Claims").
Claim 1 recites the limitation "the pressure regulators connected to each other in parallel" in line 26.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does establish antecedent basis for the pressure regulators and the plurality of nitrogen pressure vessels being connected in parallel, but not the pressure regulators being connected in parallel.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718